     Case 1:19-cv-00597 Document 39 Filed 10/02/20 Page 1 of 2 PageID #: 269




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              BLUEFIELD DIVISION

JAMES E. GRAHAM II; DENNIS ADKINS;
ROGER WRISTON; and DAVID B. POLK;
on behalf of themselves and
others similarly situated; and
UNITED MINE WORKERS OF AMERICA
INTERNATIONAL UNION,

       Plaintiffs,

v.                                                    CIVIL ACTION NO. 1:19-cv-00597

JUSTICE ENERGY CO. INC.;
KEYSTONE SERVICE INDUSTRIES, INC.;
BLUESTONE COAL CORPORATION;
DOUBLE-BONUS COAL CO.; and
SOUTHERN COAL CORPORATION,


       Defendants.

                                   JOINT STATUS REPORT

       On August 28, 2020, the parties in the above-captioned case filed a “Joint Status Report.”

In that Report, the parties represented to the Court that most, if not all, claims for unpaid medical

bills had been informally resolved. The parties asked for additional time to allow counsel for

Plaintiff’s counsel contact all Plaintiffs in this matter by mail and ask them to confirm or dispute

whether their claims have been paid. The parties agreed to provide the Court with another status

report by October 2, 2020.

       Without waiving any claims or defenses, the parties believe that this informal process

continues to bear fruit and the parties have continued to make progress in resolving claims.

       Plaintiffs’ counsel received reports from a small number of Plaintiffs regarding outstanding

claims. Plaintiffs’ counsel forwarded these claims to Defendants for resolution. The parties

request additional time to allow counsel for the Defendants to review the forwarded claims and
    Case 1:19-cv-00597 Document 39 Filed 10/02/20 Page 2 of 2 PageID #: 270




either process them for payment or dispute them. Once Defendants have completed their review,

but no later than November 6, 2020, the parties will submit another status report. At that time, the

parties believe that they will have resolved, or be very close to resolving, all of the claims for

unpaid medical bills that existed on or before the date this suit was filed.



Dated: October 2, 2020                         Respectfully Submitted,

                                                      /s/ Kevin F. Fagan               c
                                               Kevin F. Fagan, Esquire - WVSB No. 5216
                                               United Mine Workers of America
                                               18354 Quantico Gateway Drive, Suite 200
                                               Triangle, Virginia 22172
                                               (703) 291-2425
                                               (703) 291-2448 (fax)
                                               kfagan@umwa.org

                                               Timothy J. Baker – Pro Hac Vice
                                               United Mine Workers of America
                                               18354 Quantico Gateway Drive
                                               Triangle, VA 22172
                                               (703) 291-2418
                                               (703) 291-2448 (fax)
                                               tjbaker@umwa.org

                                               Counsel for Plaintiffs

                                               /s/ Chris Schroeck
                                               Chris Schroeck, Esq. (WV Bar #13686)
                                               302 S. Jefferson Street
                                               Roanoke, VA 24011
                                               Phone: (540) 492-4080, x211
                                               Cellular: (540) 986-5354
                                               Fax: (540) 301-1370
                                               chris.schroeck@bluestone-coal.com

                                               Counsel for Defendants




                                                -2-
